In a proceeding to judicially settle the final account of the administratrix of an estate, in which one Doris Pettigrew, a claimant, interposed objections to the account by reason of the administratrix’ disallowance of objeetant’s claim for services allegedly rendered to decedent pursuant to agreement, the administratrix appeals from so much of a decree of the Surrogate’s Court, Kings County, entered February 21, 1964 upon the court’s decision, as confirmed the report of a Referee rendered after a trial before him; sustained the objections to the account; directed payment of the claim to the extent of $4,914, together with costs of $515 to objeetant’s attorney; and settled the account accordingly. Decree, insofar as appealed from, reversed on the law and the facts, with costs to the administratrix payable out of the estate; report of Referee disaffirmed; objections to the account and claim dismissed, without costs; and proceeding remitted to the Surrogate’s Court, Kings County, for the entry of a new decree settling the account accordingly. Findings of fact inconsistent herewith are reversed and new' findings are made as indicated herein. In our opinion, the objectant failed to establish by a preponderance of the evidence the existence of any agreement or understanding between her and the decedent pursuant to which he undertook to pay her for any of the domestic services which she allegedly performed for him. The proof showed only that they were social companions and that in the course of their friendship she voluntarily performed domestic chores in his household. Christ, Acting P. J., Hill, Rahin, Hopkins and Benjamin, JJ., concur.